PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/773,125
Filing Date: 27 Jan 2020
Appellant(s): Mitch Reitman



__________________
J. Andrew Reed (Registration No. 76,396)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 4/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
APPELLANT’S ARGUMENTS for GROUP l: Claim 18:
The appellant argues that the examiner refused to enter the amendment as filed with the response to the final office action and in addition, the appellant has included an affidavit / declaration / exhibit after notice of appeal filed together with the appeal brief filed on 4/11/2022 that is indicated as the response to the final office action filed 11/24/2021 being attached for the proposed amendment to claim 18 (See Page 7 and Page 25 of the Appeal Brief filed on 4/11/2022).

EXAMINER’S ANSWER:
The examiner respectfully disagrees.  Contrary to the appellant’s arguments, the examiner has entered the amendment as filed with the response to the final office action as was indicated in the Advisory Action filed on 12/29/2022, specifically, form PTOL-303 Section 7 under the AMENDMENTS section as seen below:


    PNG
    media_image2.png
    909
    1529
    media_image2.png
    Greyscale


 
APPELLANT’S ARGUMENTS for Group ll: Claims 1-5 and 8:
The appellant argues that the examiner has failed to account for all of independent claim 1 and accordingly claims 2-5 and 8 are in allowable conditions based on their dependence on claim 1.  First, the examiner has failed to account for both at least one communication network, a first transmission service and a second transmission service … Bates does not teach or suggest all three of the services.  Second, the examiner has failed to illustrate how facility network 260 and network 270 teach or suggest at least one communication network, a first transmission service and a second transmission service, wherein the first transmission service is replaced by the second transmission service … The specification of Bates clearly states in paragraph 0023 that the “monitoring service 250 can receive a DTMF via a telephone call from alarm panel 230 and/or FWT 240”.  Thus, there is a clear teaching away from the replacement of a first transmission service with a second transmission service as both the alarm panel and the FTW can use the same transmission service.  Further to this same argument, the examiner has failed to point out specifically how Bates teaches or suggest a second transmission service that replaces the first transmission service.  At no point in Bates does it discuss transitioning from a first transmission service to a second transmission service once it has left a computing device.  Moreover, Bates specifically does not address a services unit for either the first or second transmission service unit … Furthermore, the examiner has not specifically pointed to any part or text within Bates to indicate a transmission service unit or a SMS modem … because Bates does not teach or suggest a transmission service unit or an SMS modem, all of claims 1 has not been taught or suggested … the examiner’s obvious to try arguments fail because they are not known and finite … Additionally, the examiner has failed to establish that one of ordinary skill in the art would have made the combination has desired from the information in Bates … the examiner has admitted that Bates does not teach or suggest all of the independent claims but still alleges that section 103 prevents the claims from being allowable ... Fourth, the examiner’s combination would render the FTW unsatisfactory for its intended purpose.  Bates is a line seizure system for an alarm system.  This means Bates is intended for use with landline systems and or keep the landline system clear for alarm system communications and the claims of the present disclosure are not intended for use with landlines or keeping landlines clear. Thus, if Bates is to be modified as desired by the examiner, it would render Bates unsatisfactory for its intended purpose and change the principle operation of Bates (See Pages 7-9 of the Appeal Brief filed on 04/11/22).

EXAMINER’S ANSWER:
The examiner respectfully disagrees.  The examiner believes that one of ordinary skill in the art would recognize and find obvious that the teachings of Bates does disclose the appellant’s argued limitations of “at least one communication network, a first transmission service and a second transmission service, wherein the first transmission service is replaced by the second transmission service” and “a transmission service unit or a SMS modem” as will be apparent in the following explanations provided below. 

To begin with, in order to allow the examiner to better respond to the appellant’s arguments, the examiner would like to direct the appellant to the highlighted portions of the appellant’s invention as disclosed in the appellant’s specification and the broadest reasonable interpretation taken by the examiner that is consistent with the appellant’s specification and the highlighted portions of the teachings of the Bates reference seen below:
The examiner directs the appellant to the highlighted portions of Appellant’s Specification Fig. 2 & [0020], [0028], [0030]-[0031], [0035] & [0042] seen below:

    PNG
    media_image3.png
    687
    1099
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    197
    712
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    283
    719
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    338
    1082
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    533
    1089
    media_image7.png
    Greyscale






    PNG
    media_image8.png
    320
    702
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    391
    701
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    235
    1151
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    561
    1078
    media_image11.png
    Greyscale


As can be seen from the highlighted portions of the Appellant’s Specification seen above, Appellant’s Specification, Fig. 2 & [0035] discloses a computing device is configured as an alarm panel and is coupled to sensors that allow for alarm events to be detected wherein the detected event is transmitted via a transceiver unit that may be a landline or cellular transmission means to connect with a receiving or monitoring station and Appellant’s specification, Fig. 2 & [0028] & [0030] discloses that the sensors 202 communicate and sends signals to an alarm panel over a communication system that may be wired or wireless and Appellant’s Specification, Fig. 2 & [0030] & [0042] discloses the alarm panel may send a DTMF alarm signal to a conversion unit that converts the DTMF signals into an SMS or text message wherein the notice signal is transmitted by the alarm panel through a transceiver or other communication system or means and a transmission service can be chosen from a set of transmission services such as a text messaging service, an internet protocol and/or a landline and Appellant’s Specification, Fig. 2 & [0020] & [0031] discloses that the conversion unit may also transmit over a transmission service that may be a cellular network, an internet protocol, a traditional telephone line or landline and that while a multitude of transmission services may be utilized in other examples a single transmission service may be utilized for the entire transmission and discloses that the conversion unit may communicate with two or more transmission service units and / or two or more transmission services and the transmission service unit may be a modem and/or router that allow for connection from the alarm panel to a receiving station.

In addition, the examiner directs the appellant to the highlighted excerpt taken from Merriam-Webster’s dictionary for the ordinary term meaning of the word “modem” seen below:



    PNG
    media_image12.png
    713
    1189
    media_image12.png
    Greyscale


As can be seen from the highlighted definition of the term modem seen above, the modem is directed towards a device that converts signals produced by one type of device to form compatible with another that is used to transmit and receive information between computers.

Therefore, based on the disclosure in the Appellant’s Specification, [0020], [0028] & [0042] for the claimed “communication network” and “transmission service”, one of ordinary skill in the art would recognize that the broadest reasonable interpretation for the appellant’s argued limitations of “at least one communication network, a first transmission service and a second transmission service” would be any type of wireless or wireline network or messaging service that allows for signals or messages to be transmitted or received.  

In addition, based on the disclosure in the Appellant’s Specification, [0031], [0035] & [0042] for the claimed “transmission service unit” and “modem” as well as the plain meaning of the term “modem”, one of ordinary skill in the art would recognize that the broadest reasonable interpretation for the appellant’s argued limitations of “transmission service unit” and “modem” would be any component or device or network interface that allows for connection and transmission and reception of signals of a specific format between devices after said signals have been converted to said specific format.


With the broadest reasonable interpretation in mind, the examiner would like to direct the appellant to the highlighted portion of the cited BATES et al. (US Patent Publication 2015/0049865) reference, Specifically Bates, Fig. 7A & [0001], [0013], [0018], [0022], [0024]-[0026], [0034], [0046], [0067]-[0068] & [0075] seen below:


    PNG
    media_image13.png
    926
    1489
    media_image13.png
    Greyscale

[0067] FIGS. 7A-7B illustrate example implementations as described herein. In FIG. 7A, assume that a first sensor device (e.g., sensor device 220-1) detects the occurrence of an event relating to an alarm (e.g., when a switch trips and/or when a sensor measurement exceeds or falls below a particular threshold). Given this assumption, sensor device 220-1 may provide an electrical signal to alarm panel 230 corresponding to the alarm. Based on receiving the electrical signal, alarm panel 230 may toggle a seize switch within alarm panel 230 to seize control of a landline within facility network 260 and place a telephone call to provide an alarm signal. For example, FWT 240 may disconnect user devices 210 from the landline by toggling off a landline switch connecting user devices 210 to the landline via telecommunications equipment of facility network 260, thereby making the landline available for use by alarm panel 230.



[0068] In some implementations, alarm panel 230 may provide the alarm message as a DTMF signal to FWT 240 (e.g., in accordance with process 400 described above). In FIG. 7A, assume that the alarm message includes information identifying a particular terminal via which alarm panel 230 receives the electrical signal. Further, assume that FWT 240 stores an alarm processing instruction to direct FWT 240 to translate the DTMF signal to a packet-based message when FWT 240 receives an alarm signal associated with the particular terminal. Given these assumptions, FWT 240 may translate the alarm signal to a packet-based message, and provide the packet-based message to monitoring server 250 via an IP network.




[0024] Facility network 260 may include one or more wired and/or wireless networks. For example, facility network 260 may include a sensor network connecting sensor devices 220 to alarm panel 230. Additionally, or alternatively, facility network 260 may include telecommunications equipment to connect user devices 210, alarm panel 230, and/or FWT 240 to network 270 via a landline connection. Additionally, or alternatively, facility network 260 may include a local area network (LAN), a wide area network (WAN), an ad hoc network, a managed IP network, a virtual private network (VPN), an intranet, a fiber optic-based network, and/or a combination of these or other types of networks.



[0025] Network 270 may include one or more wired and/or wireless networks. For example, network 270 may include a cellular network (e.g., a second generation (2G) network, a third generation (3G) network, a fourth generation (4G) network, a fifth generation (5G) network, a long-term evolution (LTE) network, a code-division multiple access (CDMA) network, a global system for mobile (GSM) network, evolution-data optimized (EVDO) network, or the like), a public land mobile network (PLMN), and/or another network. Additionally, or alternatively, network 270 may include a LAN, a WAN, a metropolitan network (MAN), a telephone network (e.g., the Public Switched Telephone Network (PSTN)), an ad hoc network, a managed IP network, a VPN, an intranet, the Internet, a fiber optic-based network, and/or a combination of these or other types of networks.


[0026] The quantity of devices and/or networks, illustrated in FIG. 2, is not limited to what is shown. In practice, there may be additional devices and/or networks; fewer devices and/or networks; different devices and/or networks; or differently arranged devices and/or networks than illustrated in FIG. 2. Also, in some implementations, one or more of the devices of environment 200 may perform one or more functions described as being performed by another one or more of the devices of environment 200. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections.



[0046] In some implementations, the alarm signal processing instruction may direct FWT 240 to translate the alarm signal from a DTMF signal to a packet-based message and provide the packet-based message to monitoring server 250 and/or user device 210 via an IP based network or via another type of network (e.g., as a short message service (SMS) text, an e-mail message, or the like). For example, FWT 240 may identify a series of digits from the DTMF signal (e.g., as described above with respect to process block 430), may generate a packet-based message, and may store the series of digits in the packet-based message to form a packet-based message having information relating to the alarm signal.



[0022] In some implementations, FWT 240 may include a communications interface to communicate with network 270 in order to process an alarm signal. For example, FWT 240 may include a wired/wireless network interface component, a cellular antenna, and/or some other component to provide the alarm signal to monitoring server 250 and/or to facilitate communications associated with a VoIP session.



[0034] FIG. 4 illustrates a flowchart of an example process 400 for receiving an alarm signal and executing an alarm signal processing instruction. In one implementation, process 400 may be performed by one or more components of FWT 240. In another implementation, some or all of blocks of process 400 may be performed by one or more components of another device in environment 200 (e.g., user device 210 and/or alarm panel 230), or a group of devices including or excluding FWT 240.



[0013] In some implementations (e.g., based on disconnecting the user devices), the alarm panel may place the telephone call. In some implementations, the FWT may answer the telephone call, receive the alarm signal from the alarm panel, and process the alarm signal. For example, based on information included in the alarm signal, the FWT may relay the alarm signal to an alarm monitoring facility by placing a telephone call to the alarm monitoring facility and providing the alarm signal as a DTMF signal. Additionally, or alternatively, the FWT may translate the alarm signal from a DTMF signal to a packet-based message, and provide the alarm signal (e.g., as a packet-based message) to the alarm monitoring facility via a packet-based network (e.g., an internet protocol (IP) network, such as a cellular network, a fiber optic network, a wide area network (WAN), or the like). Additionally, or alternatively, the FWT may perform some other task based on receiving the alarm signal (e.g., establish a priority voice over IP (VoIP) call session for user devices while keeping the landline free for use by the alarm panel).



[0018] Alarm panel 230 may include an electronic panel that receives an electrical signal, from sensor device 220, corresponding to an alarm (e.g., the occurrence of an event). In some implementations, alarm panel 230 may provide an alarm signal based on receiving the electrical signal via a particular terminal of alarm panel 230. In some implementations, alarm panel 230 may include a landline interface to provide the alarm signal by toggling a seize switch (corresponding to when alarm panel 230 goes "off-hook") to place a telephone call (e.g., using a dialer of alarm panel 230) and provide the alarm signal. In some implementations, alarm panel 230 may be located in the particular facility and may receive electrical signals from multiple sensor devices 220 located in or around the particular facility. For example, alarm panel 230 may include multiple terminals with each terminal connected to a particular sensor device 220. In some implementations, each terminal may include a particular identifier (ID) and may be associated with a particular sensor device 220, a particular alarm type, a particular location/zone, etc.



[0001] An alarm system includes an alarm panel to provide alarm messages to an alarm monitoring station via an analog landline telephone network, such as an analog Public Switched Telephone Network (PSTN) and/or an analog plain old telephone service (POTS) network. The alarm panel may provide the alarm message, via the analog landline telephone network, by placing a telephone call and sending a dual-tone multi-frequency (DTMF) signal (e.g., a series of audible tones approximately 50 milliseconds (ms) to approximately 100 ms in length). The alarm panel may need to disconnect devices in a telephone network, associated with the facility (e.g., a facility telephone network), to ensure that the facility telephone network is available for use by the alarm system to place the telephone call. The alarm system may include an alarm signal processing device that interferes with a disconnection switch that is used to disconnect the devices in the facility telephone network.



[0075] Even though particular combinations of features are recited in the claims and/or disclosed in the specification, these combinations are not intended to limit the disclosure of the possible implementations. In fact, many of these features may be combined in ways not specifically recited in the claims and/or disclosed in the specification. Although each dependent claim listed below may directly depend on only one other claim, the disclosure of the possible implementations includes each dependent claim in combination with every other claim in the claim set.


As can be seen from the highlighted portions of Bates seen above, Bates, Fig. 7A & [0067]-[0068] discloses a sensor device (i.e. reads on claimed “sensor”) may provide an electrical signal (i.e. reads on claimed “trigger signal”) to the alarm panel and based on the electrical signal, the alarm panel (i.e. reads on claimed “computing device”) may provide a DTMF alarm message (i.e. reads on claimed “DTMF notice signal”) to the FWT where the FWT translates the DTMF alarm signal to a packet based message (i.e. reads on claimed “intercept the DTMF notice signal and convert it into a notice signal which is a text version of the DTMF notice signal”) and provide the packet based message to the monitoring server via an IP network (i.e. reads on second transmission service) and Bates, [0024]-[0026] discloses facility network may connect user devices, alarm panel and/or FWT to network 270 (i.e. reads on at least one communication network and a first transmission service) via a landline connection and may include a local area network, wide area networks and/or a combination of other types of networks including wired or wireless networks such as  cellular networks (i.e. indicates obviousness of the presence of a cellular modem in order to be able to transmit via the cellular networks) wherein the devices of the environment may interconnect via wired connections, wireless connections or a combination of wired and wireless connections and Bates, [0046] discloses the FWT to translate the alarm signal from a DTMF signal to a packet based message and provide the packet based message to the monitoring server via another type of network such as a short message service SMS text (i.e. indicates obviousness of an SMS cellular modem in order to be able to transmit as an SMS text), an email message, etc. and Bates, [0022] discloses the FWT may include a communications interface to communicate with a network 270 in order to process an alarm signal and may include a wired / wireless network interface component (i.e. reads on claimed “transmission service unit” and “modem”), a cellular antenna, and/or some other component to provide the alarm to the monitoring server and Bates, [0034] discloses the processes may be performed by one or more components of the FWT (i.e. indicates obviousness of the presence of a conversion unit as a process of translating the DTMF signal to an SMS text message was disclosed as being performed by the FWT) and Bates, [0013] discloses the FWT may relay the alarm signal to the alarm monitoring facility as a DTMF signal or alternatively may translate the alarm signal from a DTMF signal to a packet based message and provide the alarm signal as a packet based message to the alarm monitoring facility via cellular network, etc. and Bates, [0018] discloses the alarm panel having a landline interface to provide the alarm signal and Bates, [0001] discloses that the alarm panel may provide the alarm message via the analog landline telephone network by sending a dual-tone multi-frequency DTMF signal and Bates, [0075] discloses that the different features disclosed in the specification may be combined which clearly provides one of ordinary skill in the art with enough information to make an inference and reasonable conclusion based on the combinations of the teachings of the cited portions of the Bates reference as disclosed above for said disclosure of Bates to read upon the appellant’s argued limitations.

The examiner would like to note that a direct comparison between the highlighted portions of Fig. 2 of the appellant’s specification above with the highlighted portions of Fig. 7A of the cited Bates reference shows the similarities between the appellant’s invention with the disclosure in Bates with the difference merely being that the appellant has made separate the conversion unit and the transmission unit in Fig. 2 of the appellant’s specification while Bates shows a single device FWT in Fig. 7A which is disclosed in the Bates specification to include multiple components that performs the processes of translating the DTMF signal into an SMS or packet based message and a network interface utilized for the transmission of the SMS or packet based message via a transmission network which corresponds to the functionalities disclosed as being performed by the appellant’s conversion unit and transmission unit respectively.

In addition, the disclosure in the appellant’s specification directly corresponds with those disclosed in the teachings of the Bates reference as would have been obvious to one of ordinary skill in the art.
Specifically, the appellant’s specification, [0028] discloses that the claimed “at least one communication network” as being either a wired or wireless network which is clearly rendered obvious to one of ordinary skill in the art in view of the disclosure of Bates, [0024]-[0026] discloses facility network may connect user devices, alarm panel and/or FWT to network 270 via a landline connection and may include a local area network, wide area networks and/or a combination of other types of networks including wired or wireless networks such as cellular networks wherein the devices of the environment may interconnect via wired connections, wireless connections or a combination of wired and wireless connections.
The appellant’s specification, [0020], [0031] & [0042] discloses that the claimed “transmission service” as any type of network or messaging service which therefore indicates that the transmission of the DTMF notice signal via “a first transmission service” indicates that the DTMF notice signal is transmitted via a DTMF network and the transmission of the text version of the DTMF notice signal utilizing a cellular SMS modem via “a second transmission service” is the transmission of the text version via an SMS network or a packet based network which replaces the previous DTMF transmission service and which is clearly rendered obvious to one of ordinary skill in the art in view of the disclosure of Bates, [0068], [0013], [0046] & [0024]-[0026] which discloses the transmission of a DTMF alarm signal via a wireless or wired network as well as the transmission of a converted SMS or packet based message via a packet based network or SMS network which clearly shows that the previous DTMF transmission is replaced by the SMS or packet based transmission service.
Furthermore, Appellant’s Specification, [0031] & [0035] discloses that the claimed “transmission service unit” may be a “modem” that allows for connection from the alarm panel to a receiving station and that a transceiver unit can dial the landline or other transmission means to connect with a receiving or monitoring station which clearly shows that the transmission service unit or modem may be a transceiver unit or any device that allows the connection with a receiving device and furthermore, the plain meaning of the term for “modem” indicates that a modem is directed towards a device that converts signals to another format which is clearly rendered obvious to one of ordinary skill in the art in view of the disclosure of Bates, [0018], [0022] & [0046] that discloses that the FWT includes a communication interface to communicate with the monitoring server after receiving a DTMF signal via landline from the alarm panel and a translation of the DTMF signal into an SMS text message is performed to be provided to the monitoring server.

In addition, contrary to the appellant’s arguments that “The specification of Bates clearly states in paragraph 0023 that the “monitoring service 250 can receive a DTMF via a telephone call from alarm panel 230 and/or FWT 240”.  Thus there is a clear teaching away from the replacement of a first transmission service with a second transmission service as both the alarm panel and the FTW can use the same transmission service”, the examiner respectfully disagrees with the appellant’s conclusion as the appellant has only cited a specific embodiment.  However, the examiner believes that there is no teaching away being presented as in a different embodiment, specifically Bates, [0013] which clearly discloses that the FWT may either relay the received DTMF alarm signal to the monitoring facility as the same DTMF signal or can alternatively translate the alarm signal from a DTMF alarm signal into a packet based message that is provided to the monitoring facility.  Furthermore, the disclosure in Bates corresponds with the disclosure in appellant’s specification, [0020] discloses a similar aspect by disclosing that either a multitude of transmission services may be utilized or a single transmission service may be utilized for the entire transmission.
 
With regards to the appellant’s arguments that “the examiner’s obvious to try arguments fail because they are not known and finite … Additionally, the examiner has failed to establish that one of ordinary skill in the art would have made the combination has desired from the information in Bates”, the examiner respectfully disagree as Bates, [0075] clearly and explicitly discloses that the various features disclosed in the specification of Bates may be combined together and furthermore, one of ordinary skill in the art would recognize the advantages of having multiple different design structures and the basis for the motivation indicated is a modified version of the KSR guidelines disclosed in MPEP 2143.

With regards to the appellant’s arguments that “the examiner has admitted that Bates does not teach or suggest all of the independent claims”, the examiner respectfully disagrees.  The examiner would like to note that the appellant appears to have misunderstood the rejection presented by the examiner as no such admission was made.  

The examiner directs the appellant to the highlighted portions of excerpt taken from Pages 11-12 of the Final Rejection filed on 9/24/2021 seen below:


    PNG
    media_image14.png
    769
    698
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    602
    736
    media_image15.png
    Greyscale


As can be seen from the highlighted portions of the excerpt from the final rejection seen above, the examiner has clearly indicated that the entire claimed limitations are not explicitly or inherently disclosed within any one single embodiment or implementation of the cited Bates reference as is required by the guidelines of a 35 U.S.C. 102 Anticipatory Rejection but are rendered obvious to be taught by the cited Bates reference in view of the inferences made by one of ordinary skill in the art when the teachings and disclosure of the different embodiments or implementations are combined together.

With regards to the appellant’s arguments that “the examiner’s combination would render the FTW unsatisfactory for its intended purpose.  Bates is a line seizure system for an alarm system.  This means Bates is intended for use with landline systems and or keep the landline system clear for alarm system communications and the claims of the present disclosure are not intended for use with landlines or keeping landlines clear.  Thus if Bates is to be modified as desired by the examiner, it would render Bates unsatisfactory for its intended purpose and change the principle operation of Bates”, the examiner respectfully disagrees.  As Bates, [0075] clearly discloses that the various features may be combined together and Bates, [0013] discloses the FWT may relay the alarm signal to the alarm monitoring facility as a DTMF signal or alternatively may translate the alarm signal from a DTMF signal to a packet based message and provide the alarm signal as a packet based message to the alarm monitoring facility via cellular network, etc. which indicates that any modification as presented by the examiner would not modify the FTW unsatisfactory for its intended purpose as said purpose would still remain valid and would still be able to perform said operations even with said modification.  Furthermore, contrary to the appellant’s arguments that the claims of the present disclosure are not intended for use with landlines, a review of appellant’s specification, [0020] & [0042] clearly discloses that the transmission service can include a landline.




APPELLANT’S ARGUMENTS for Group lll: Claims 9-12 and 17 and Group lV: Claim 13 and Group V: Claims 14-16:
The appellant argues a reiteration of the same arguments against Bates as those argued above and also argues that secondary references Lamb, Hutz and Addy fails to disclose “a conversion unit that houses or contains a cellular SMS modem for conversion of the DTMF signal into a text version of the DTMF signal and that allows for a replacement of a first transmission service unit with a second transmission service unit” and that the combination would prevent them from operating in their intended fashion as there are fundamental differences in how these systems operate that would cause their combination to be unsatisfactory for each of their intended purpose (See Pages 7-18 of the Appeal Brief filed on 04/11/22).

EXAMINER’S ANSWER:
The examiner respectfully disagrees.  The disclosure of Bates discloses the appellant’s arguments as already indicated in the detailed explanations above and as such the examiner therefore directs the appellant to the above detailed explanations.

In addition, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

The current rejection is an obviousness type rejection based on the combination of the references together as a whole wherein the invention of Bates is modified to incorporate teachings disclosed by Lamb, Hutz and Addy in order to result in a combination that as a whole would read on the claimed invention.   As indicated above, the test for obviousness does not require the secondary reference to suggest each and every element of the claimed invention but rather what the combined teachings of the primary reference and secondary reference suggest to one of ordinary skill in the art and furthermore, the modification is not intended to utilize each and every element of the secondary reference in combination with the primary reference but only the relevant elements of the secondary reference is utilized that suggests obviousness of the combination with the primary reference to one of ordinary skill in the art and as such, the secondary references of Lamb, Hutz and Addy does not need to teach the appellant’s argued limitations of “a conversion unit that houses or contains a cellular SMS modem for conversion of the DTMF signal into a text version of the DTMF signal and that allows for a replacement of a first transmission service unit with a second transmission service unit” as Bates has already disclosed said limitations but rather the secondary references only needs to teach the missing aspects of Bates as would have been obvious to one of ordinary skill in the art.
Furthermore, the examiner believes that the modification and combination with the Bates reference would not modify the Bates reference unsatisfactory for its intended purpose as said modification and combination does not conflict with Bates intended purpose and said purpose would still be valid and would still be able to perform said operations even after said modification.


APPELLANT’S ARGUMENTS for Group Vl: Claims 18-21:
The appellant argues a reiteration of the same arguments against Bates as those argued above and also argues that the examiner has failed to  show how Ruy teaches or suggest a first transmission service and a second transmission service and the examiner has repeatedly stated that a sending unit reads on a receiving unit or vice versa when the text and specification specifically state differently and because the combination of Ruy and bates fails to teach a conversion unit that intercepts a DTMF signal and does not teach or suggest a first and second transmission service, the combination fails and Ruy would not be combinable with Bates in a manner that would leave either one satisfactory for its intended purpose (See Pages 18-20 of the Appeal Brief filed on 04/11/22).

EXAMINER’S ANSWER:
The examiner respectfully disagrees.  The disclosure of Bates discloses the appellant’s arguments as already indicated in the detailed explanations above and as such the examiner therefore directs the appellant to the above detailed explanations.

Furthermore, the examiner has clearly indicated as to how RUY et al. (US Patent Publication 2017/0099391) discloses the argued a first transmission service and a second transmission service and different sending and receiving unit as indicated in the previous office action and as can be seen in the highlighted portions of Ruy, Fig. 1 & Fig. 3 & [0042]-[0043], [0083] & [0095] seen below:

    PNG
    media_image16.png
    683
    623
    media_image16.png
    Greyscale



[0042] The telephone 100 of the present invention is connected to the sensor 400 and generates a message corresponding to environment information by receiving the environment information from the sensor 400. Then, the telephone 100 converts the generated message into a Dual Tone Multiple Frequency (DTMF) signal and transmits it to the switchboard 200.


[0043] The switchboard 200 analyzes the DTMF signal received from the telephone 100 and converts it into a corresponding message. Then, the switchboard 200 sends the converted message to the PC 300.


    PNG
    media_image17.png
    750
    659
    media_image17.png
    Greyscale


[0083] The switchboard 200 of the present invention includes a telephone signal detection unit 210, a power supply unit 220, a DTMF reception unit 230, a DTMF/message conversion unit 240, a PC interface unit 250, and a control unit 260.


[0095] To this end, the DTMF/message conversion unit 240 receives DTMF signals corresponding to the consonants and vowels from the telephone 100 and converts each of the received signals into a consonant or a vowel corresponding thereto by analyzing the frequency of each of the received signals, whereby a complete message is generated. Alternatively, in a state in which a message corresponding to the DTMF signal received from the telephone 100 is stored in a table, when the DTMF signal is received from the telephone 100, the DTMF/message conversion unit 240 may search the table for the message corresponding to the received DTMF signal. 

 
As can be seen from the highlighted portions of Ruy seen above, Ruy, Fig. 2 & [0042] discloses that the telephone receives a message from the sensor and converts the message into a DTMF signal that is transmitted (i.e. reads on claimed “first transmission service” as a DTMF signal is transmitted) to the switchboard and Ruy, Fig. 2 & [0043] discloses the switchboard converts the DTMF signal it receives into a corresponding message and sends the converted message (i.e. reads on claimed “second transmission service” as a converted message is transmitted) to the PC an Ruy, Fig. 3 & [0083] & [0095] discloses that the switchboard includes a DTMF / message conversion unit (i.e. reads on claimed “conversion unit”) that receives the DTMF signals which is converted into a message which clearly shows a first transmission service and a second transmission service and a conversion unit as well as different locations for where the claimed process is being performed.

In addition, the examiner believes that the combination of Ruy and Bates would not render the invention of Ruy unsatisfactory for its intended purpose as said combination does not affect the intended purpose of Ruy and would still be able to perform said operations even when the combination is made and furthermore, both Ruy and Bates disclose similar subject matter of a first device receiving a signal from a sensor and the first device transmits a DTMF signal to a second device wherein the second device converts the DTMF signal into a message which is then transmitted to a third receiving device.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        

Conferees:
/ANTHONY S. ADDY/Supervisory Patent Examiner, Art Unit 2645 

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.